NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s Request for Continued Examination filed on 04/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The status of the claims has been determined based on the Notice of Allowance with associated Examiner’s Amendments mailed on 03/16/2022.
Claims 18-19 and 26 have been cancelled.
Claims 1-17, 20-25, and 27 are currently pending and considered below.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 was filed after the mailing date of the Notice of Allowance on 03/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Lish, Attorney of Record, on 06/13/2022.

The application has been amended as follows: 
To the claims as amended by Examiner Amendment as agreed upon in the Notice of Allowance mailed on 03/16/2022:

Claim 1 has been deleted and replaced with the following:
An adjustable-incline climbing wall comprising: 
a. one or more climbing panels configured to provide a climbing surface; 
b. a plurality of climbing grips affixed to the climbing surface; 
c. a wall frame supporting the one or more climbing panels; 
d. a system for adjusting an incline of the climbing surface, the system comprising: 
i. a support assembly comprising: 
a base unit having a first end and a second end, 
a fixed frame element that hingedly supports a lower edge of the wall frame, wherein the fixed frame element comprises a front surface which provides a lower, fixed portion of the climbing surface, and 
an actuator support frame; and 
ii. one or more actuators configured to adjust the incline of the wall frame so that the climbing surface is positionable at a plurality of incline angles; 
wherein a first end of each of the one or more actuators is connected to the actuator support frame and a second end of each of the one or more actuators is connected to the wall frame; 
wherein the actuator support frame supports the first end of each of the one or more actuators in a raised position relative to a ground surface on which the support assembly rests; 
wherein the connection between each of the one or more actuators and one or more of (i) the wall frame and (ii) the actuator support frame is adjustable, such that each of the one or more actuators is movable between a first actuator attachment position and a second actuator attachment position by adjusting a position of the connection of the second end of each of the one or more actuators along a vertical rail of the wall frame and/or by vertically adjusting an elevation of the raised position of the first end of each of the one or more actuators relative to the ground surface;
wherein a first permitted range of incline angles is provided when the one or more actuators is in the first actuator attachment position and a second permitted range of incline angles is provided when the one or more actuators is in the second actuator attachment position, the second permitted range of incline angles being different from the first permitted range of incline angles; and 
wherein each of the one or more actuators is a linear actuator configured to extend or retract to position the climbing surface at one of the plurality of incline angles.

Reasons for Allowance
Claims 1-17, 20-25, and 27 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an adjustable-incline climbing wall in combination with all of the structural and functional limitations, and further comprising one or more actuators each having a first end connected to an actuator support frame in a raised position relative to a ground surface and a second end connected to a wall frame of the adjustable-incline climbing wall, wherein the connection between each of the one or more actuators and one or more of (i) the wall frame and (ii) the actuator support frame is adjustable, such that each of the one or more actuators is movable between a first actuator attachment position and a second actuator attachment position by adjusting a position of the connection of the second end of each of the one or more actuators along a vertical rail of the wall frame and/or by vertically adjusting an elevation of the raised position of the first end of each of the one or more actuators relative to the ground surface.
The closest prior art of record to Sudeith et al. (US Publication No. 20190009157) and “Vertical Solutions’ (ATP) Adjustable Training Platform” (NPL cited by Applicant in IDS filed 04/27/2022, hereinafter “Vertical Solutions”) each disclose an adjustable-incline climbing wall comprising all of the limitations of the claimed invention except for the one or more actuators being adjustably connected to one or more of the wall frame and the actuator support frame, such that each of the one or more actuators is movable between a first actuator attachment position and a second actuator attachment position by adjusting a position of the connection of the second end of each of the one or more actuators along a vertical rail of the wall frame and/or by vertically adjusting an elevation of the raised position of the first end of each of the one or more actuators relative to the ground surface, thereby providing a first permitted range of incline angles when the one or more actuators is in the first actuator attachment position and a second permitted range of incline angles when the one or more actuators is in the second actuator attachment position.
The prior art of record to Meissner (US Patent No. 7762928, cited by Applicant in IDS filed 05/28/2020) teaches an adjustable-incline climbing wall having one or more actuators (20) that are adjustably connected to an actuator support frame (26) via horizontally movable connectors (27) and are fixedly connected to a wall frame (16) to provide a variable range of incline angles to which the climbing wall is capable of being positioned. 
The prior art of record to Schneider (Foreign Patent Document DE102005063225, cited in the PTO-892 mailed 05/24/2021) teaches an adjustable-incline climbing wall having support struts (8) that are adjustably connected to a base frame (support bracket 7) in a horizontal manner and adjustably connected to a rail (7) forming an exterior edge of a wall frame to support a rotatable climbing surface (1) to provide a variable range of incline angles to which the climbing wall is capable of being positioned, but does not teach or suggest the support struts being linear actuators to provide a first permitted range of incline angles and a second permitted range of incline angles. 
With the configurations of the connections of the linear actuators to the actuator support frame and the wall frame of the Sudeith et al. and the “Vertical Solutions” prior art, it would not have been obvious to one of ordinary skill in the art to provide a vertical rail to the wall frame by which a position of the connection of the second end of each of the one or more actuators is adjustable or to provide for vertical adjusting of an elevation of the raised position of the first end of each of the one or more actuators relative to the ground surface, as Meissner and Schneider both fail to teach vertical adjustment of a position of a first end of the actuators/struts in connection with the actuator support frame/base, and as a modification in view of Schneider to provide a vertical rail to the wall frame to which the second end of the actuators would be adjustably connected would require extensive structural modifications and movement of relevant parts to achieve the claimed limitations, thereby affecting the structural integrity of the climbing wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784